                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NUMBER 1:14-CR-00114-MAC
v.                                                §
                                                  §
                                                  §
QUENTIN GERALD SPIKES                             §
                                                  §

         REPORT AND RECOMMENDATION ON PETITION FOR WARRANT
                   FOR OFFENDER UNDER SUPERVISION

       Pending is a “Petition for Warrant or Summons for Offender Under Supervision” filed

August 14, 2019, alleging that the Defendant, Quentin Gerald Spikes, violated his conditions of

supervised release. This matter is referred to the undersigned United States magistrate judge for

review, hearing, and submission of a report with recommended findings of fact and conclusions

of law. See United States v. Rodriguez, 23 F.3d 919, 920 n.1 (5th Cir. 1994); see also 18 U.S.C.

§ 3401(i) (2000); E.D. Tex. Crim. R. CR-59.

                           I. The Original Conviction and Sentence

       Spikes was sentenced on April 20, 2015, before The Honorable Ron Clark, of the Eastern

District of Texas, after pleading guilty to the offense of Felon in Possession of a Firearm, a Class

C felony. This offense carried a statutory maximum imprisonment term of 10 years. The

guideline imprisonment range, based on a total offense level of 12 and a criminal history

category of VI, was 30 to 37 months. Spikes was subsequently sentenced to 36 months’

imprisonment followed by a 3 year term of supervised release subject to the standard conditions

of release, plus special conditions to include financial disclosure, drug and mental health

aftercare, obtain a GED and a $100 special assessment.


                                                -1-
                                    II. The Period of Supervision

       On June 14, 2017, Spikes completed his period of imprisonment and began service of the

supervision term. His case was reassigned to the Honorable Marcia Crone, U.S. District Judge

for the Eastern District of Texas, Beaumont Division. On December 19, 2017, the term of

supervised release was revoked, and Spikes was sentenced to a 6-month term of imprisonment

followed by a 30-month term of supervised release.          On October 26, 2018, his term of

supervised release was revoked, and Spikes was sentenced to 8 months’ imprisonment followed

by an 18-month term of supervised release.

                                       III. The Petition

       United States Probation filed the Petition for Warrant for Offender Under Supervision

raising three allegations. The petition alleges that Spikes violated the following conditions of

release:

       Allegation 1. The defendant shall notify the probation officer ten days prior to any
       change of residence or employment.

       Allegation 2. The defendant shall participate in a program of testing and
       treatment for drug abuse, under the guidance and direction of U.S. Probation
       office, until such time as the defendant is released from the program by the
       probation officer.

       Allegation 3. Under the guidance and direction of the U.S. Probation Office, the
       defendant shall participate in any combination of psychiatric, psychological, or
       mental health treatment as deemed appropriate by the treatment provider.

                                        IV. Proceedings

       On September 26, 2019, the undersigned convened a hearing pursuant to Rule 32.1 of the

Federal Rules of Criminal Procedure to hear evidence and arguments on whether the Defendant

violated conditions of supervised release, and the appropriate course of action for any such

violations.



                                               -2-
        At the revocation hearing, counsel for the Government and the Defendant announced an

agreement as to a recommended disposition regarding the revocation. The Defendant agreed to

plead “true” to the first allegation that claimed he failed to notify the probation officer at least ten

days prior to any change in residence or employment.                 In return, the parties agreed that he

should serve a term of 8 months’ imprisonment, with no supervised release to follow.

                                        V. Principles of Analysis

        According to Title 18 U.S.C. § 3583(e)(3), the court may revoke a term of supervised

release and require the defendant to serve in prison all or part of the term of supervised release

authorized by statute for the offense that resulted in such term of supervised release without

credit for time previously served on post-release supervision, if the court, pursuant to the Federal

Rules of Criminal Procedure applicable to revocation of probation or supervised release, finds by

a preponderance of the evidence that the defendant violated a condition of supervised release,

except that a defendant whose term is revoked under this paragraph may not be required to serve

on any such revocation more than five years in prison if the offense that resulted in the term of

supervised release is a Class A felony, more than three years if such offense is a Class B felony,

more than two years in prison if such offense is a Class C or D felony, or more than one year in

any other case. The original offense of conviction was a Class C felony, therefore, the maximum

imprisonment sentence is 2 years.

        According to U.S.S.G. § 7B1.1(a)1, if the court finds by a preponderance of the evidence

that the Defendant violated conditions of supervision by failing to notify the probation officer at

least ten days prior to any change in residence or employment, the Defendant will be guilty of

committing a Grade C violation. U.S.S.G. § 7B1.3(a)(2) indicates that upon a finding of a Grade


1. All of the policy statements in Chapter 7 that govern sentences imposed upon revocation of supervised release
are non-binding. See U.S.S.G. Ch. 7 Pt. A; United States v. Price, 519 F. App’x 560, 562 (11th Cir. 2013).

                                                      -3-
C violation, the court may (A) revoke probation or supervised release; or (B) extend the term of

probation or supervised release and/or modify the conditions of supervision.

       U.S.S.G. § 7B1.4(a) provides that in the case of revocation of supervised release based on

a Grade C violation and a criminal history category of VI, the policy statement imprisonment

range is 8 to 14 months. However, due to past revocations, totaling 14 months, the maximum

imprisonment sentence is 10 months.

       According to U.S.S.G. § 7B1.3(c)(2), where the minimum term of imprisonment

determined under U.S.S.G. § 7B1.4 is more than six months but not more than ten months, the

minimum term may be satisfied by (A) a sentence of imprisonment; or (B) a sentence of

imprisonment that includes a term of supervised release with a condition that substitutes

community confinement or home detention according to the schedule in U.S.S.G. § 5C1.1(e),

provided that at least one-half of the minimum term is satisfied by imprisonment.

       In determining the Defendant’s sentence, the court shall consider:

       1. The nature and circumstance of the offense and the history and characteristics of the
          defendant; see 18 U.S.C. § 3553(a)(1);

       2. The need for the sentence imposed: to afford adequate deterrence to criminal conduct;
          to protect the public from further crimes of the defendant; and to provide the
          Defendant with needed educational or vocational training, medical care, other
          corrective treatment in the most effective manner; see 18 U.S.C. §§ 3553 (a)(2)(B)-
          (D);

       3. Applicable guidelines and policy statements issued by the Sentencing Commission,
          for the appropriate application of the provisions when modifying or revoking
          supervised release pursuant to 28 U.S.C. § 994(a)(3), that are in effect on the date the
          defendant is sentenced; see 18 U.S.C. 3553(a)(4); see also 28 U.S.C. § 924(A)(3);

       4. Any pertinent policy statement issued by the Sentencing Commission, pursuant to 28
          U.S.C. § 994(a)(2), that is in effect on the date the defendant is sentenced; see 18
          U.S.C. § 3553(a)(5); and

       5. The need to avoid unwarranted sentence disparities among defendants with similar
          records who have been found guilty of similar conduct; see 18 U.S.C. § 3553(a)(6).

                                               -4-
          6. The need to provide restitution to any victims of the offense.

18 U.S.C. §§ 3583(e) and 3553(a).
                                             VI. Application

          The Defendant pled “true” to the petition’s allegation that he violated a standard

condition of release that he failed to notify the probation officer at least ten days prior to any

change in residence or employment. Based upon the Defendant’s plea of “true” to this allegation

of the Petition for Warrant or Summons for Offender Under Supervision and U.S.S.G. §

7B1.1(a), the undersigned finds that the Defendant violated a condition of supervised release.

          The undersigned has carefully considered each of the factors listed in 18 U.S.C. §

3583(e). The Defendant’s violation is a Grade C violation, and the criminal history category is

VI. The policy statement range in the Guidelines Manual is 8 to 14 months.1 The Defendant did

not comply with the conditions of supervision and has demonstrated an unwillingness to adhere

to conditions of supervision.

          Consequently, incarceration appropriately addresses the Defendant’s violation. The

sentencing objectives of punishment, deterrence and rehabilitation along with the

aforementioned statutory sentencing factors will best be served by a prison sentence of 8 months,

with no term of supervised release to follow.

                                         VII. Recommendations

          The court should find that the Defendant violated the allegation in the petition that he

violated a standard condition of release by failing to notify the probation officer at least ten days

prior to any change in residence or employment. The petition should be granted and the

Defendant’s supervised release should be revoked pursuant to 18 U.S.C. § 3583. The Defendant

1
          However, due to past revocations totaling fourteen months, the maximum imprisonment sentence is 10
months.

                                                     -5-
should be sentenced to a term of 8 months’ imprisonment, with no term of supervised release to

follow. The Defendant requested to serve his prison term at the Federal Correctional Institution

in Beaumont, Texas. The Defendant’s request should be accommodated, if possible.

                                       VIII. Objections
       At the close of the revocation hearing, the Defendant, defense counsel, and counsel for

the government each signed a standard form waiving their right to object to the proposed

findings and recommendations contained in this report, consenting to revocation of supervised

release, and consenting to the imposition of the above sentence recommended in this report. The

Defendant also waived his right to be present and speak and have his counsel present and speak

before the district court imposes the recommended sentence. Therefore, the court may act on

this report and recommendation immediately.



           SIGNED this 4th day of October, 2019.




                                                      _________________________
                                                      Zack Hawthorn
                                                      United States Magistrate Judge




                                              -6-
